*551Leave to amend the notice of claim pursuant to General Municipal Law § 50-e (6) was improperly granted since the statute only “authorizes the correction of good faith, nonprejudicial, technical defects or omissions, not substantive changes in the theory of liability” (Scott v City of New York, 40 AD3d 408, 410 [2007]). Plaintiffs proposed amendment impermissibly sought to change the theory of liability from a slip and fall on the sidewalk outside defendant’s building due to an accumulation of snow/ice, to a slip and fall due to a wet metal weather strip located on the threshold of the building’s front door (see Santana v New York City Tr. Auth., 88 AD3d 539 [2011]; Torres v New York City Hous. Auth., 261 AD2d 273 [1999], lv denied 93 NY2d 816 [1999]). Moreover, the prejudice to defendant is apparent inasmuch as the original notice of claim was insufficient to allow defendant to conduct a meaningful investigation of plaintiffs amended claim (see Santana at 540). Concur — Tom, J.P, Friedman, DeGrasse, Richter and Manzanet-Daniels, JJ.